                       Case 8:20-mj-00319-GLF Document 6 Filed 06/28/20 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    NORTHERN District of NEW YORK


                  United States of America                         )
                             v.                                    )      Case No. 8:20-MJ-319 (GLF)
                                                                   )
                    Brennan J. Thompson                            )
                             Defendant                             )




                                         ORDER SCHEDULING A DETENTION HEARING




          A detention hearing in this case is scheduled as follows:


Place:    U.S. District Court                                             Courtroom No.:      Suite 360
          14 Durkee Street, Suite 360
          Plattsburgh, New York 12901                                     Date and Time:      7/1/2020 4:00 PM

        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:           6/28/2020
                                                                                             Judge’s signature



                                                                            Gary L. Favro, U.S. Magistrate Judge, N.D.N.Y.
                                                                                           Printed name and title
